For the reasons stated in the respective opinions by the writer, and by Associate Judge Simpson, the judgment of the lower court from which this appeal was taken is affirmed.
Associate Judge Rice dissents and expresses his views in his opinion attached hereto.
For convenience reference will be had to the two labor organizations involved in this case, as the C.I.O. and the A.F. of. L.
As appears of record Utica Knitting Mills, is a textile industry, the only textile industry of its kind in Calhoun County, Alabama. It employs some 400 employees.
On September 24, 1938, the National Labor Relations Board certified the C.I.O. as the collective bargaining agency for *Page 459 
all employees at said mill, and it continued as such bargaining agency until the controversy hereinafter referred to. On December 31, 1940, the C.I.O. and Utica Knitting Mills entered into a "closed shop" agreement, which required all employees of the Mill to be members of the C.I.O. and pay their dues regularly, when the same were due.
The appellant, Mrs. Lillie Mae Badgett, a member of the C.I.O. voted for the closed shop contract when it was presented to the C.I.O.
Shortly after the closed shop contract was entered into the A.F. of L. protested against the closed shop agreement, claiming that it was unfair to the A.F. of L. To give emphasis to its protest, it called a strike because of that contract and established a picket line around the Mill and by force, or display of force, kept appellant, and other employees from entering the Mill. This resulted in appellant and others being unable to work for a period of time. The members of the C.I.O. who were prevented from performing work for said period, filed claims for unemployment insurance benefits. The claims were denied. It was agreed that appellant was entitled to recover, unless she was disqualified under Section 214, subd. A, Title 26, Alabama Code 1940, which reads as follows:
"A. For any week in which his total or partial unemployment is directly due to a labor dispute still in active progress in the establishment in which he is or was last employed; for the purposes of this section only, the term 'labor dispute' includes any controversy concerning terms, tenure or conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment, regardless of whether the disputants stand in the proximate relation of employer and employee. This definition shall not relate to a dispute between an individual worker and his employer."
This is a test case of all other claims filed. The appeal in this case, is from the judgment of the trial court that heard the matter de novo, in which the ruling was that appellant could not recover because her unemployment for the period stated was directly due to a labor dispute.
Appellant insists that this case is ruled by the Drummond case, Department of Industrial Relations v. Drummond, Ala.App.,1 So.2d 395, 398,1 certiorari denied 241 Ala. 142, 1 So.2d 402, wherein this court said: "The Legislature never intended that one, who has purchased his protection against involuntary unemployment, should be denied those benefits because of a 'labor dispute' in which he was in no way involved and the causes of which unemployment he, his agents or organization were powerless to avert."
Appellee insists that the case is within the rule laid down in the Pesnell case, Department of Industrial Relations v. Pesnell, 29 Ala. App. 528, 199 So. 720; in which we held in substance, that if the individual or the organization to which he belonged was responsible for the enforced idleness, the individual was not entitled to benefits under the Alabama Unemployment Compensation Law, and that the Alabama Unemployment Compensation Act was amended after the facts in the Drummond case, supra, arose, in express language, excludes the appellant from unemployment benefits.
As stated, it is conceded that appellant is not entitled to recover if her unemployment was directly due to a labor dispute. By reference to the Statute quoted, we find a "labor dispute" includes "any controversy concerning terms, tenure or conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment, regardless of whether the disputants stand in the proximate relation of employer and employee." The appellant insists, "there can be no escape from the proposition, therefore, that disqualification under the labor dispute provision obtains only when the dispute is brought about by the claimant or his union. If the claimant or his union are in no disagreement with the employer, and engaged in no concerted action to leave work, then insurance is payable no matter what may have been the cause of the unemployment."
We think able counsel for the appellant overlooked the fact that the Drummond case arose prior to the 1939 amendment of the Alabama Unemployment Compensation Act. Prior to September 21, 1939, our *Page 460 
Unemployment Compensation Act did not give a definition of a labor dispute; however, on September 21, 1939, the Legislature enacted a Statute defining a labor dispute. This Statute was carried forward into the Code of 1940. It is plausibly argued or suggested that the Statute was enacted to overturn the rule announced in the Drummond case. We do not find that the Legislature so intended. What we do find is that plain, unambiguous language of the Statute, which needs no interpretation and furnishes no field for the operation of rules of construction, says that an individual shall be disqualified for benefits, if the unemployment was directly due to a labor dispute, and in defining a labor dispute, in most comprehensive terms, the Legislature did not exclude a dispute of the kind in question. It is not believed that this court has any authority to do so.
The record in this case discloses that the appellant and her Union voted for the closed shop agreement with the management of Utica Knitting Mills. The appellant's Union passed out cards in the Mill, following the execution of the closed shop contract, to all workers who were nonmembers of appellant's Union, informing them that each would have to pay dues of $1.00 per month to the C.I.O., whether they wanted to or not. The purpose or intention of the closed shop contract was to exclude all persons from employment at the Mill who failed or refused to pay the $1.00 a month dues to the C.I.O. It is clear that the C.I.O. and the management were under the impression that they had a right to enter into a contract of that kind, and that the C.I.O. was insisting on its enforcement to the letter. It was endeavoring to rid the Mill of every employee who would not contribute $1.00 per month to its treasury, and to bar every one from employment at the Mill until the monthly dues were paid.
It is likewise convincingly clear that the appellant voted for this arrangement, and that her bargaining agent was insisting upon full compliance with the contract on the part of the management, with her knowledge and approval.
In such circumstances, it is difficult for us to reach the conclusion that appellant was unemployed through no fault ofher own.
We lay aside, for the present, the contention that she, and her Union were attempting to annihilate the A.F. of L. Union at the Utica Knitting Mills. She and her Union were attempting to do more than that. They were attempting to monopolize thetextile labor market in Calhoun County, Alabama.
As was said by Vice-Chancellor Backes in LeHigh Structural Steel Co. v. Atlantic Smelting  Refining Works, 92 N.J. Eq. 131,111 A. 376-378: "The principle of the closed shop, i.e., the monopolization of the labor market, has found no judicial sponsor. In whatever form organized labor has asserted it, whether to the injury of employer, or to labor, or to labor unions outside of the fold, the judiciary of the country has responded, uniformly, that it is inimical to the freedom of individual pursuit guaranteed by the fundamental law of the land, and contravenes public policy." Upholsterers' C.  L.M.I. Union, Local No. 76, New Jersey Section, et al. v. Essex Reed Fibre Co. et al., 174 A. 207, 12 N.J. Misc. 637.
In Polk et al. v. Cleveland R. Co., 20 Ohio App. 317,151 N.E. 808, 810, decided by the Court of Appeals of Ohio, it appears that Local Union No. 268 of the Amalagamated Association of Street  Electric Railway Employees of America entered into a closed shop contract with the street car company, which was the only operator of city street railway lines in the City of Cleveland. When the validity of that contract was considered, the court said:
"The first question confronting us is as to the legality of the contract involved herein. If it is a contract void against public policy, no court should allow itself to be made the instrument to enforce its obligations or to consummate an end that the policy of our law forbids.
"Contracts that are illegal and against public policy have always been discouraged by the courts, and no action based upon such a contract is maintainable either in law or in equity, either directly or indirectly, to uphold the contract. The authorities quite uniformly agree that the court should look upon such a contract as no contract at all, and that an effort to enforce it, either directly or indirectly, or to claim benefits thereunder in a court of law or equity, is an effort to procure the assistance of the court to carry out something that is against the interest of the public. And this the court will not do, even though the parties have acted under such an agreement and reaped the benefits thereof, or have been lax and tardy in invoking the claim of illegality. *Page 461 
"The company, one of the parties to the contract here involved, was the only operator of city street railway lines in the entire city of Cleveland, and the contract contained agreements to the effect that the company would employ only union labor. It required all employees that were not members of the union to join the union within 60 days, or otherwise be discharged.
"Contracts by which an employer agrees to employ only union labor are contrary to public policy when they take in an entireindustry of any considerable proportions in a community so thatthey operate generally in that community to prevent orseriously deter craftsmen from working at their craft orworkmen from obtaining employment under favorable conditionswithout joining a union. And such was the contract here, and it must necessarily be held to be in conflict with the public policy of our law, and illegal and void. The universal trend of authorities supports this position. In addition to the cases cited by counsel, there is to be found in 13 Corpus Juris, p. 492, § 439, a collection of the cases and a discussion of the rule." (Italics ours.)
It is suggested that the National Labor Relations Act, 49 Stat. 449, c. 372, 29 U.S.C.A. § 151 et seq., has changed the public policy of the Federal government with respect to monopolies by labor unions in industries engaged in interstate commerce. That suggestion was disposed of in Canter Sample F. House, Inc., v. Retail Furniture Employees Local No. 109 et al.122 N.J. Eq. 575, 196 A. 210, decided by the court of Chancery of New Jersey in December 1937, where Vice-Chancellor Berry demonstrated that the decision of the Supreme Court of the United States in National Labor Relations Board v. Jones 
Laughlin Steel Corporation, 301 U.S. 1, 57 S.Ct. 615, 628,81 L.Ed. 893, 108 A.L.R. 1352, was to the contrary. It was there pointed out that Section 9 (a) of the National Labor Relations Act, 29 U.S.C.A. § 159(a) was designed to enjoin the employer against entering into any contract except with a chosen representative, and to prevent collective bargaining with any one purporting to represent the employees, other than the representatives they had selected, but that section does notpreclude such individual contracts as the employer might electto make with individual employees.
The theory of the National Labor Relations Act is that free opportunity for negotiation with accredited representatives of employees is likely to promote industrial peace and may bring about the adjustments and agreements which the Act in itself does not attempt to compel.
In the Jones  Laughlin case, supra, the Chief Justice of the United States Supreme Court was careful to say that: "The act does not compel agreements between employers and employees. It does not compel any agreement whatever. It does not prevent the employer 'from refusing to make a collective contract and hiring individuals on whatever terms' the employer 'may by unilateral action determine.' "
Reference is made to this statement by the highest court in the land for the purpose of demonstrating that Congress did not undertake to destroy the inalienable right of an American citizen to earn his living by the sweat of his brow, without let or hinderance from any source, organized or unorganized.
"Public policy favors free competition, and the courts have been keen to recognize the right of organized labor to compete for work and wage and economic and social betterment, and to use its weapon, the strike, to realize its lawful aspirations, but none has gone to the length of sanctioning a strike for a closed shop, which has for its object the exclusion from workof workmen who are not members of the organization." Canter Sample F. House v. Retail Furniture E.L. No. 109, 196 A. at *page 213. 
The object and purpose of the contract between the C.I.O. and Utica Knitting Mills was exactly what has been repeatedly condemned by the courts of the land.
Counsel for the appellee correctly state: "None of the facts are in dispute."
This record clearly and convincingly shows that the appellant and her Union influenced, if they did not coerce, Utica Knitting Mills to enter into an illegal and void agreement. The record likewise convincingly discloses that the appellant and her Union were attempting to assert rights that they assumed they acquired under that illegal contract, but which in fact they did not acquire and which they could not acquire as long as the State and National constitutional safeguards for the protection of individual liberty remain intact. Instead of appellant being unemployed through no fault of her own, she was unemployed because she and her Union engaged in an *Page 462 
unlawful undertaking. They were attempting to monopolize the textile labor market in Calhoun County and exclude every laborer from the Utica Knitting Mills who would not pay tribute to the C.I.O.
It should not be said that the appellant might embark upon an enterprise of that kind, and when opposition was encountered, remain idle until the opposition subsided, and then claim unemployment benefits. There is an ancient maxim of the law to the effect, that no man shall be allowed, in a court of law, to profit by or take advantage of his own wrong. That maxim is suggestive, whether it applies to this case or not.
The views of the foregoing authorities are fortified by the legislative declaration of the public policy of this State by Section 22, Title 9, Code 1940, which provides: "Every contract by which any one is restrained from exercising a lawful profession, trade, or business of any kind, otherwise than is provided by the next two sections, is to that extent, void."
In Shelton v. Shelton, 238 Ala. 489, 192 So. 55, it was held, that our statutes mean what they say, and that they strike down all contracts defined in the above quoted section, save the two exceptions incorporated in Sections 23 and 24 of the same title.
The case was correctly decided by the learned trial judge in the court below.
1 Ante, p. 78.